DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Morris (US D368890 S) discloses a console assembly (see claim 1, regarding a vehicle console), comprising: 
a vertical back panel (annotated fig. 1 below); 
a lower tier affixed to the vertical back panel and extending horizontally therefrom (annotated fig. 1), the lower tier having a top surface for placing items (annotated fig. 1) and a front surface for mounting at least one electronic device (the front surface, as shown in annotated fig. 1, provides a flat surface that is inherently configured for mounting at least one electric device), the lower tier comprising a lower stowage portion (shown as lower stowage cutout in annotated fig. 1), and a lower debossed portion formed in the top surface of the lower tier (annotated fig. 1); and 
an upper tier affixed to the vertical back panel and extending horizontally therefrom (annotated fig. 1), and the upper tier positioned above and spaced apart from the lower tier (annotated fig. 1), the upper tier comprising an upper stowage portion (shown as upper stowage cutout in 

    PNG
    media_image1.png
    614
    693
    media_image1.png
    Greyscale

However, the prior art does not teach the combined limitations of the claims invention, specifically, the lower stowage portion formed by a cutout positioned along a back of the lower tier near the vertical back panel; and the upper tier detached from the lower tier, the upper stowage portion formed by a cutout positioned along a rear of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRADY W FRAZIER/Examiner, Art Unit 3647